--------------------------------------------------------------------------------

Exhibit 10(t)
Contract of Employment


Name of employer:
Clean Diesel International LLC
Employer's address:
4, Whyteleafe Business Village, Whyteleafe Hill, Whyteleafe
 
Surrey, CR3 0AT.  Tel:   01883 629090
   
Name of employee:
Dan Skelton
Job title:
Vice President, Europe
Reporting to:
Managing Director



1. Commencement of employment and continuous employment
Your employment and period of continuous employment with Clean Diesel
International LLC (“we” / the “Company”) began on 1st April 2005.
2. Job description
Vice President, Europe.
Management of European operations for Clean Diesel Technologies.
You may be required to undertake other duties from time to time as we may
reasonably require.
You warrant that you are entitled to work in the UK without any additional
approvals and will notify the Company immediately if you cease to be so entitled
at any time during your employment with the Company.
You shall not work for anyone else while you are employed by the Company without
obtaining the Company’s prior written consent.
3. Job location(s)
Your normal place of work is 4 Whyteleafe Business Village, Whyteleafe Hill,
Whyteleafe, Surrey, CR3 0AT or such other place as we may reasonably determine.
4. Working overseas
You may be expected to occasionally work overseas but not normally for more than
one week at a time.
5. Pay
Your rate of pay is £100,000.00 gross per year.
This will be paid monthly, half in arrears and half in advance, on the 15th of
each month.
We shall be entitled to deduct from your salary or other payments due to you any
money which you may owe to the Company at any time.
6. Hours of work and rules
You are employed to work Full Time, normal working hours will be 37.5 hours per
week, Monday to Friday, with an additional 1 hour each day for lunch.
You will normally work between the hours of 09:00 and 17:30.
You may occasionally be required to work late or weekends without extra
remuneration unless otherwise agreed with the Company.
You are required at all times to comply with our rules, policies and procedures
in force from time to time, including those rules, policies and procedures set
out in any applicable handbook.
7. Holidays
You are entitled to 25 days paid holiday per year, excluding public holidays.
Your holiday year begins on 1st January.
Unused holiday entitlement may be carried forward to the next holiday year. The
amount of holiday that can be carried forward is limited to 10 days and must be
taken by March in the next holiday year.
On termination of your employment (but in no other circumstances) you shall be
entitled to be paid in lieu of any accrued but untaken holiday.
If you have taken more holiday than your accrued entitlement at the date of
termination of your employment, we shall be entitled to deduct the appropriate
amount from any payments due to you.
We may require you to take any outstanding holiday entitlement during your
notice period.

 
 

--------------------------------------------------------------------------------

 
 
8. Sickness absence
If you cannot work because of illness, you must inform your Line Manager as
early as possible on the first day and each subsequent day when you are unable
to work.
Self-certification is allowed for a maximum of 3 days after which a Doctor's
Certificate must be provided.
You are entitled to contractual sick pay at your normal rate of pay (inclusive
of statutory sick pay) for a maximum of 14 days for any one period of
incapacity. You will be entitled to a maximum of 30 days sick pay (inclusive of
statutory sick pay) in any one year. This is subject to the requirements to
notify the employer and provide evidence of incapacity.
Thereafter, you may be entitled to statutory sick pay.
You agree to consent to a medical examination (at our expense) by a doctor
nominated by the Company should the Company so require. You agree that any
report produced in connection with any such examination may be disclosed to the
Company and the Company may discuss the contents of the report with the relevant
doctor.
9. Pension scheme
Effective as of 1st January 2009, there is a Company pension scheme, offered
after 6 months of service, administered by Scottish Equitable (Aegon).  Any
entitlement under this pension scheme will be subject to the rules of that
scheme as amended from time to time.
Under the pension scheme, the Company will contribute an amount equal to 3% of
employee’s basic salary per annum. An employee can make voluntary/additional
contributions which the Company will match up to a further 2%.
After 5 years employment with the Company, the Company will increase its
contribution to an amount equal to 5% of employee’s basic salary.
There is a contracting-out certificate in force for this employment, in England
under the Pension Schemes Act 1993.
10. Collective agreements with trade unions
There are no collective agreements with trade unions or other employee groups
affecting this employment.
11. Ending the employment
After successful completion of your probationary period, and subject to the rest
of this clause, if you want to terminate this employment, you must give to the
Company not less than 90 days’ notice in writing and we must give you not less
than 90 days’ notice in writing if we want to terminate this employment or such
longer notice as may be required by law.
We shall be entitled to dismiss you at any time without notice if you commit a
serious breach of your obligations as an employee, or if you cease to be
entitled to work in the United Kingdom.
12. Disciplinary procedure
Disciplinary procedures are explained in the CDTi Employee Handbook. If you are
unhappy with a disciplinary decision or a decision to dismiss you, you must
contact the Managing Director .
13. Grievance procedure
It is Company policy to ensure that any employee with a grievance has access to
a procedure, which can lead to a speedy resolution of the grievance in a fair
manner.
Most routine complaints and grievances are best resolved informally in
discussion with your immediate line manager.
Where the grievance cannot be resolved informally it will be dealt with under
the following procedure that complies with the statutory standard three-step
grievance procedure.
The Standard Grievance Procedure (“SGP”)
Step 1: Employee gives written statement of grievance
You must put your grievance in a written statement of grievance and send a copy
to the Managing Director. Where the grievance is against the line manager the
matter should be raised with a more senior manager if there is one.
Step 2: Meeting is held and employer informs employee of the outcome
The employer will invite you to attend a meeting to discuss the grievance. The
meeting will only take place once you have informed the employer of the basis
for the grievance you have set out in your written statement, and the employer
has had a reasonable opportunity to consider what response to make. You must
take all reasonable steps to attend the meeting.
After the meeting the employer must inform you of the decision taken in response
to the grievance and notify you of your right to appeal if you are not satisfied
with the employer's decision. You must appeal to complete the statutory
procedure.

 
 

--------------------------------------------------------------------------------

 
 
Step 3: Appeal if necessary
If you wish to appeal you must inform the employer. The employer will then
invite you to attend another meeting. You must take all reasonable steps to
attend. If reasonably practicable, a more senior manager who has not been
involved in the grievance procedure so far will deal with the appeal. After the
meeting the employer must inform you of the decision taken.
The Modified Grievance Procedure
The Modified Grievance Procedure will apply in relation to your grievance only
if:
 
o
The SGP would otherwise be applicable



 
o
you no longer work for the employer



 
o
you have agreed with your employer in writing that it will apply



 
o
that agreement was made after the employer became aware of the grievance



 
o
you raised it before you left, but the standard procedure wasn't completed, or
you didn't raise it until after you left



There are two steps within the Modified Grievance Procedure:
Step 1: Employee gives written statement of grievance
You must put your grievance in a written statement and send a copy to the
employer.
Step 2: Employer gives written response
The employer must write back to you giving his response to the points you have
raised.


Principles Applicable to the Standard and Modified Grievance Procedure
 
1.
Each step in the grievance procedure should be carried out without unreasonable
delay. The times and locations of meetings should be reasonable.

 
2.
Meetings must be conducted in a way that allows both parties to explain their
case.

 
3.
Records should be kept detailing the nature of the grievance raised, the
employer's response, any action taken and the reasons for it. These records
should be kept confidential.

 
4.
You have the right to be accompanied to the hearing by a Trade Union
representative or a fellow employee.

 
5.
There are some cases in which the statutory procedure does not have to be
followed or does not have to be followed in full, for example where your
grievance is about the fact the employer intends to dismiss you. In these cases,
the employer will not necessarily follow the statutory procedures set out
above.If you want to seek resolution of a grievance you must contact the
Managing Director .



14. Changes to your terms of employment
We reserve the right to make reasonable changes to any of your terms of
employment. You will be notified in writing of any change as soon as possible
and in any event within one month of the change.


15. Confidential information
You shall not use or disclose to any person either during or at any time after
your employment with the Company any confidential information about the business
or affairs of the Company or any of its business contacts, or about any other
matters which may come to your knowledge in the course of your employment. For
the purposes of this clause, confidential information means any information or
matter which is not in the public domain and which relates to the affairs of the
Company or any of its business contacts.
The restriction in this clause does not apply to:
(a) prevent you from making a protected disclosure within the meaning of section
43A of the Employment Rights Act 1996; or
(b) use or disclosure that has been authorised by the Company, is required by
law or by your employment.

 
 

--------------------------------------------------------------------------------

 
 
16. Company property
All documents, manuals, hardware and software provided for your use by the
Company, and any data or documents (including copies) produced, maintained or
stored on the Company's computer systems or other electronic equipment
(including mobile phones), remain the property of the Company.
Any Company property in your possession and any original or copy documents
obtained by you in the course of your employment shall be returned to me at any
time on request and in any event prior to the termination of your employment
with the Company.
As an employee of the Company, all inventions, patents, trademarks, copyrights
and other intellectual property which are developed in the course of your
employment by the Company shall be the property of the Company which you shall
1) disclose on request to the Company and 2) cooperate in the application,
filing and registration in any jurisdiction by the Company, at its expense, of
any patent, trademark or copyright.


17. I acknowledge receipt of my Contract of Employment and agree to its terms.




Signed
/s/ Dan Skelton
 
Date.
16/1/09
   
Dan Skelton
                                                       
Signed
/s/ Tim Rogers
 
Date.
14/1/09
   
Tim Rogers
         
Managing Director
       

 
 

--------------------------------------------------------------------------------